Title: To George Washington from David Forman, 28 August 1781
From: Forman, David
To: Washington, George


                        

                            Sir Tewsday Elevin oClock A.M. 28 August 1781
                            
                        
                        I am this Minute Informed that Eighteen Large Ships of War appeard Standing in from the Southward to Sandy
                            Hook this morning a Sevin oClock—by Nine there Colours was discovered British—a Frigate that had been
                            Cruising off Stood towards the Fleete & fired a Gun—No Answer was observed to be made—the
                            Frigate Tacked and Stood for Sandy Hook again—Soone after some Time this Frigate Sent her Boat to the Fleete Coming in,
                            while she Stood for Sandy Hook—I shall in a few minutes ride down to Black point where I expect to be able to determin—if
                            it should prove to be Adml Rodney which at prest Appears most probable from the Circumstance of the Boat going from the
                            Frigate I shall not send any other Immediate Information—if any other Fleet your Excly will here from me again as soone as
                            possable. I have the Honr to be yr Excly Most Obdt Humble Servt
                        
                            David Forman
                        
                    